       Case 1:20-cv-00276-HBK Document 18 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KELLY B. DAVIS,                                   Case No. 1:20-cv-00276-HBK (PC)
12                       Plaintiff,                     ORDER REFERRING CASE TO ADR AND
                                                        STAY OF CASE FOR 30 DAYS
13           v.
14    DR. PHUI, FNU YAGUEZI, KHUONG
      PHUI,
15
                         Defendants.
16

17

18          Plaintiff Kelly B. Davis, a state prisoner proceeding pro se, initiated this action by filing a

19   civil rights complaint under 42 U.S.C. § 1983 on February 24, 2020. (Doc. No. 1). Plaintiff is

20   proceeding on a first amended complaint. (Doc. No. 10). On September 10, 2021, Defendants

21   filed an answer to the first amended complaint. (Doc. No. 17).

22          The Court refers all civil rights cases filed by pro se individuals to Alternative Dispute

23   Resolution (ADR) to attempt to resolve such cases more expeditiously and less expensively. See

24   also Local Rule 270. In appropriate cases, defense counsel from the California Attorney

25   General’s Office have agreed to participate in ADR. No claims, defenses, or objections are

26   waived by the parties’ participation.

27          Attempting to resolve this matter through settlement now would save the parties the time

28   and expense of discovery, motion filing, and possibly trial. The Court therefore will STAY this
        Case 1:20-cv-00276-HBK Document 18 Filed 09/15/21 Page 2 of 2


 1   action for 30 days to allow the parties to meet and confer and participate in a settlement

 2   conference. The Court presumes that all civil rights cases assigned to the undersigned will

 3   proceed to a settlement conference. If, however, after meeting and conferring, either party finds

 4   that a settlement conference would be a waste of resources, the party may opt out of the

 5   settlement conference. If either party opts out or the settlement is unsuccessful, the Court will set

 6   the case for trial.

 7            Accordingly, it is ORDERED:

 8            1.      This action will be STAYED for 30 days to allow the parties an opportunity to

 9   settle their dispute. No pleadings or motions may be filed in this case during the stay.

10            2.      Within 30 days from the date of this Order, the parties shall file a notice if they

11   object to proceeding to a settlement conference or if they believe that settlement is not currently

12   achievable. If either party objects to a settlement conference, the Court will issue the

13   discovery and scheduling order.

14            4.      If the parties consent to a settlement conference or fail to file objections by the

15   expiration period, the Court by separate Order will assign this matter to a United States

16   Magistrate Judge, other than the undersigned, for conducting the settlement conference.

17            5.      If the parties reach a settlement prior to the settlement conference, they SHALL

18   file a Notice of Settlement as required by Local Rule 160

19            6.      The parties are obligated to keep the Court informed of their current addresses

20   during the stay and the pendency of this action. Changes of address must be reported promptly in
21   a Notice of Change of Address. See Local Rule 182(f).

22

23
     Dated:        September 15, 2021
24                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                          2
